Exhibit 10.1

 

 

THIRD AMENDMENT TO

AMENDED AND RESTATED RESEARCH COLLABORATION AND COMMERCIAL LICENSE AGREEMENT

 

This Third Amendment (the “Third A&R Amendment”) to the Amended and Restated
Research Collaboration and Commercial License Agreement, dated January 29, 2016,
as amended from time to time (the “Original Agreement”), made as of this30th day
of October, 2017 (the “Third A&R Amendment Effective Date”), is by and between

MERSANA THERAPEUTICS, INC., a Delaware corporation, having its principal place
of business at 840 Memorial Drive Cambridge, MA 02139 (hereinafter referred to
as “MTI”)

and

MILLENNIUM PHARMACEUTICALS, INC., a Delaware corporation, a wholly-owned
subsidiary of Takeda Pharmaceutical Company Limited, having its principal place
of business at 40 Landsdowne Street, Cambridge, MA 02139 (hereinafter referred
to as “Licensee”).

MTI and Licensee may sometimes individually be referred to hereafter as a
“Party” or collectively as the “Parties”.

Introduction

 

WHEREAS, MTI and Licensee entered into the Original Agreement, as amended by the
First Amendment to the Original Agreement dated March 9, 2017 and the Second
Amendment to the Original Agreement dated August 2, 2017 (together with this
Third A&R Amendment, the “Agreement”); and

 

WHEREAS, MTI and Licensee wish to amend the Original Agreement as set forth in
this Third A&R Amendment to set forth a process that permits research activities
be conducted by the Parties following expiration of any Research Program Term on
the terms set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
further good and valuable consideration, MTI and Licensee agree to amend the
Original Agreement as follows:

 

Article 1.  

Amendments

 

Section 1.1. Existing Definitions. Terms used herein without further definition
shall have the same meanings ascribed to them as in the Agreement.

 

Section 1.2. New Definitions. The following new definitions are hereby added to
Article 1 of the Original Agreement in alphabetical order:



1

--------------------------------------------------------------------------------

 



 

(a)



“Subsequent Research Program” has the meaning set forth in Section 2.3.

 

(b)



“Subsequent Research Program Notice” has the meaning set forth in Section 2.3.

 

(c)



“Subsequent Research Program Plan” has the meaning set forth in Section 2.3.

 

(d)



“Third A&R Amendment” means the Third A&R Amendment to this Agreement, dated as
of the Third A&R Amendment Effective Date.

 

(e)



“Third A&R Amendment Effective Date” means October 30, 2017.

 

Section 1.3. Activities Conducted Following Expiration of a Research Program
Term for any Designated Target Antigen. Five sentences shall be added to the end
of Section 2.3 of the Original Agreement as follows:

 

“Notwithstanding anything to the contrary in this Section 2.3, following the
expiration or termination of the Research Program Term for any Designated Target
Antigen, Licensee may request in writing at any time during the Term (a
“Subsequent Research Program Notice”) that MTI conduct certain research
activities related to such Designated Target Antigen (a “Subsequent Research
Program”). Following MTI’s receipt of the Subsequent Research Program Notice,
the Parties shall work in good faith to mutually agree upon a written work plan
(a “Subsequent Research Program Plan”) setting forth at a minimum: (a) the
activities to be conducted under the Subsequent Research Program and the
timeline for completion of such activities, as appropriate and (b) the
reasonable fees (and the associated payment schedule therefore), if any, that
the Parties mutually agree that Licensee will pay to MTI to conduct such
Subsequent Research Program. For clarity, “reasonable fees” may consist of: (a)
Supply Fees, (b) FTE Fees, (c) a combination of the foregoing (a) and (b),
and/or (d) some other consideration as reasonably determined by the Parties. If
the Parties mutually agree upon a Subsequent Research Program Plan, then except
as expressly set forth therein, such Subsequent Research Program Plan and
Subsequent Research Program shall be deemed for all purposes to be governed by
the terms and conditions of the Agreement, including but not limited to Article
10 and Article 11 of the Agreement, as if such Subsequent Research Program was
part of the original applicable Research Program and such Subsequent Research
Program Plan was conducted during the applicable Research Program Term.
Notwithstanding the foregoing, neither Party shall have any obligations to the
other Party to perform work related to a Subsequent Research Program if the
Parties fail to mutually agree upon a Subsequent Research Program Plan.”

 

Article 2.  

Miscellaneous

 

Section 2.1. Effectiveness. Except as set forth in this Third A&R Amendment, all
terms and conditions of the Original Agreement are hereby ratified and shall
remain in full force and effect. Amendments made pursuant to this Third A&R
Amendment shall be effective as of the Third A&R Amendment Effective Date.



2

--------------------------------------------------------------------------------

 



 

Section 2.2. Conflicts. In the event of a conflict between a provision of the
Original Agreement and a provision of this Third A&R Amendment, the provisions
of this Third A&R Amendment shall control to the extent of such conflict.

 

Section 2.3. Counterparts. This Third A&R Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
signed or delivered by facsimile or electronically scanned signature page.

 

[Remainder of Page Left Intentionally Blank. Signature Page to Follow]

 



3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Third A&R Amendment to the
Amended and Restated Research Collaboration and Commercial License Agreement to
be effective as of the Third A&R Amendment Effective Date.

 

 

MERSANA THERAPEUTICS, INC.

By: /s/

Name: Eva Jack

Title: Chief Business Officer

MILLENNIUM PHARMACEUTICALS, INC.

By: /s/

Name: Dan Curran

Title: Head of External Innovation

 

 

[Signature Page to Third Amendment to Amended and Restated Research
Collaboration and Commercial License Agreement]

--------------------------------------------------------------------------------